DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10-11, filed 12/06/2021, with respect to the specification objections have been fully considered and are persuasive.  The objections have been withdrawn.

Applicant’s arguments, see page 11, filed 12/06/2021, with respect to the 112(f) interpretations have been fully considered and are persuasive.  The claims no longer invoke 112(f), the interpretations have been withdrawn.

Applicant’s arguments, see pages 11-15, filed 12/06/2021, with respect to the 103 rejections have been fully considered and are persuasive.
Examiner concurs the presented prior art fails to disclose or suggest the amended claim language.  Specifically, independent claims 1, 13, and 14 have been amended to further distinguish the claims from the combination of Zhao and Ogawa.  An updated search did not result in a reference that would, individually or in combination with the presented prior art, disclose the language of independent claims 1, 13, and 14.  The prior art fails to disclose identifying a motion pattern indicating a specific movement of an endoscope head and acquiring 
Overall, the claim language and the Applicant’s remarks in response to the most recent Office Action distinguish the Applicant’s invention over the cited references. The various claimed limitations are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnection between various claimed elements that make them allowable over the prior art of record.  The 103 rejections have been withdrawn.  Claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485